Order filed July 28, 2022




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-22-00390-CR
                                 ____________

                        RICHARD DOTSON, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 177th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1192825


                                     ORDER
      Appellant is represented by appointed counsel, Maggie Kiely. No reporter’s
record has been filed in this case. Karen DeShelter, the court reporter for the 177th
District Court, informed this court that appellant had not requested the reporter’s
record. On June 10, 2022, the clerk of this court notified appellant that we would
consider and decide those issues that do not require a reporter’s record unless
appellant, within 15 days of notice, provided this court with proof of payment for
the record. See Tex. R. App. P. 37.3(c). Appellant filed no reply.
      Accordingly, we issue the following order:

      We ORDER appellant’s appointed counsel, Maggie Kiely, to file a brief in
this appeal on or before August 29, 2022. If she does not timely file the brief as
ordered, we will issue an order requiring the trial court to hold a hearing to
determine why the brief has not been filed.



                                  PER CURIAM



Panel Consists of Justices Bourliot, Hassan, and Wilson.